

 
 

--------------------------------------------------------------------------------

 
FORM 10-Q
[form_10-q.htm]


 
Exhibit 10.01
 
SILICON IMAGE, INC.
 
CHANGE OF CONTROL RETENTION AGREEMENT
 
This Change of Control Retention Agreement (the “Agreement”) is made and entered
into as of ________________, 2012 (the "Effective Date"), by and between Silicon
Image, Inc., a Delaware corporation (the “Company”), and _____________________
(the “Executive”).
 
RECITALS
 
WHEREAS, the Executive is a key employee of the Company who possesses valuable
proprietary knowledge of the Company, its business and operations and the
markets in which the Company competes;
 
WHEREAS, the Company draws upon the knowledge, experience, expertise and advice
of the Executive to manage its business for the benefit of the Company’s
stockholders;
 
WHEREAS, the Company recognizes that if a Change of Control were to occur, the
resulting uncertainty regarding the consequences of such an event could
adversely affect the performance of, and the Company’s ability to attract and
retain, its key employees, including the Executive;
 
WHEREAS, the Company believes that the existence of this Agreement will serve as
an incentive to Executive to remain in the employ of the Company and to be
focused and motivated to work to maximize the value of the Company for the
benefit of its stockholders, and would enhance the Company’s ability to call on
and rely upon Executive if a Change of Control were to occur; and
 
WHEREAS, the Company and the Executive desire to enter into this Agreement to
encourage the Executive to continue to devote the Executive’s full attention and
dedication to the success of the Company, and to provide specified compensation
and benefits to the Executive in the event of a Termination Upon Change of
Control pursuant to the terms of this Agreement.
 
NOW, THEREFORE, THE PARTIES HEREBY AGREE AS FOLLOWS:
 
1. PURPOSE
 
The purpose of this Agreement is to provide specified compensation and benefits
to the Executive in the event of his Termination Upon Change of
Control.  Subject to the terms of any applicable written employment agreement
between Company and the Executive, either the Executive or Company may terminate
the Executive’s employment at any time for any reason.
 
2. TERMINATION UPON CHANGE OF CONTROL
 
In the event of the Executive’s Termination Upon Change of Control, the
Executive shall be entitled to the benefits described in this Section 2:
 
2.1 Prior Obligations.
 
2.1.1 Accrued Salary and Vacation.  A lump sum payment of all salary and accrued
vacation earned through the Termination Date.
 
2.1.2 Expense Reimbursement.  Upon submission of proper expense reports by the
Executive, the Company shall reimburse the Executive for all expenses incurred
by the Executive, consistent with past practices, in connection with the
business of the Company prior to the Executive’s Termination Date.
 
 

 
1

--------------------------------------------------------------------------------

 

 
2.1.3 Employee Benefits.  Benefits, if any, under any 401(k) plan, nonqualified
deferred compensation plan, employee stock purchase plan and other Company
benefit plans under which the Executive may be entitled to benefits, payable
pursuant to the terms of such plans.
 
2.2 Additional Cash Severance Benefits.  Executive shall be entitled to a lump
sum payment in an amount equal to three hundred percent (300%) (CEO) / two
hundred percent (200%) (CFO) / one-hundred and fifty percent (150%) (ALL OTHER
EXECUTIVES) of Executive’s Base Salary.  The foregoing amount shall be payable
in one lump sum within sixty (60) days following the Termination Date.
 
2.3 Acceleration of Equity Awards.  Executive shall be entitled to the
acceleration of the vesting of Equity Awards as follows, which accelerated
Equity Awards shall be deemed to be vested on and as of the Termination Date: 
 (i) a number of stock options to purchase Company common stock equal to the
number of unvested stock options scheduled to vest during the two (2) year
period immediately succeeding the Termination Date and (ii) a number of
restricted stock units equal to 50% of the number of unvested restricted stock
units representing shares of the Company’s common stock scheduled to vest during
the one (1) year period immediately succeeding the Termination.  The Executive
shall be entitled to exercise any vested stock option within the period ending
three (3) months following the Termination Date, or such longer period as
specified by the Equity Award, but in no event later than the expiration date of
the Equity Award and any vested restricted stock units shall be settled within
the period of time provided for in the agreement evidencing such restricted
stock units; provided, however, that if such awards are not assumed by the
Successor in a Change of Control, they shall accelerate in full and must be
exercised or cashed out in full prior to the consummation of the Change of
Control regardless of whether there occurs a Termination Upon Change of Control.
 
2.4 Extended Insurance Benefits.
 
2.4.1 Benefit Continuation.  If the Executive timely elects coverage under
COBRA, the Executive shall receive at the Company’s expense continued provision
of the Company’s health related and other standard employee insurance coverage
as in effect immediately prior to the Executive’s Termination Upon Change of
Control for a period of twelve (12) months following such Termination Upon
Change of Control.  The date of the “qualifying event” for the Executive and any
dependents shall be the Termination Date.  Notwithstanding the above, if the
Company determines in its sole discretion that it cannot provide the foregoing
COBRA benefits without potentially violating applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), the Company shall in
lieu thereof provide to the Executive a taxable monthly payment (which shall not
be grossed up for applicable income and employment taxes) in an amount equal to
the monthly COBRA premium that the Executive would be required to pay to
continue  group health coverage in effect on the date of Termination, which
payments shall be made regardless of whether the Executive elects COBRA
continuation coverage and such payment shall end on the earlier of (x) an event
that terminates the Executive’s continuation coverage under COBRA (including,
but not limited to, the Executive’s coverage by a medical, dental or vision
insurance plan of a subsequent employer) and (y) the last day of the twelfth
calendar month following the Termination Upon Change of Control.
 
2.4.2 Coverage Under Another Plan.  In the event the Executive becomes covered
as a primary insured (that is, not as a beneficiary under a spouse’s or
partner’s plan) under another employer’s group health plan during the period
provided for herein, the Executive promptly shall inform the Company and the
Company shall cease provision of continued group health insurance for the
Executive and any dependents.
 
 

 
2

--------------------------------------------------------------------------------

 

 
3. FEDERAL EXCISE TAX UNDER SECTION 280G
 
If (1) any amounts payable to the Executive under this Agreement or otherwise
are characterized as excess parachute payments pursuant to Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”), and (2) the Executive
thereby would be subject to any United States federal excise tax due to that
characterization, then Executive’s termination benefits hereunder will be
payable either in full or in such lesser amount as would result, after taking
into account the applicable federal, state and local income taxes and the excise
tax imposed by Section 4999, in Executive’s receipt on an after-tax basis of the
greatest amount of termination and other benefits.  The determination of any
reduction required pursuant to this section (including the determination as to
which specific payments shall be reduced) shall be made by a neutral party
designated by the Company and such determination shall be conclusive and binding
upon the Company or any related corporation for all purposes.  If required, the
payments and benefits under this Agreement shall be reduced in the following
order: (A) a pro rata reduction of (i) cash payments that are subject to Section
409A as deferred compensation and (ii) cash payments not subject to Section
409A; (B) a pro rata reduction of (i) employee benefits that are subject to
Section 409A as deferred compensation and (ii) employee benefits not subject to
Section 409A; and (C) a pro rata cancellation of (i) accelerated vesting of
stock and other equity-based awards that are subject to Section 409A as deferred
compensation and (ii) stock and other equity-based awards not subject to Section
409A. In the event that acceleration of vesting of stock and other equity-based
award compensation is to be reduced, such acceleration of vesting shall be
cancelled in the reverse order of the date of grant of Executive’s stock and
other equity-based awards unless Executive elects in writing a different order
for cancellation
 
4. DEFINITIONS
 
4.1 Capitalized Terms Defined.  Capitalized terms used in this Agreement shall
have the meanings set forth in this Section 4, unless the context clearly
requires a different meaning.
 
4.2 “Base Salary” means the base salary of the Executive immediately preceding
the Executive’s Termination Date.
 
4.3 “Cause” means:
 
(a) a good faith determination by the Board of Directors of the Company (the
“Board”) that the Executive willfully failed to follow the lawful written
directions of the Board; provided that no termination for Cause shall occur
unless the Executive: (i) has been provided with notice of the Company’s
intention to terminate the Executive for Cause, and (ii) has had at least 30
days to cure or correct his behavior, to the extent curable;
 
(b) Executive’s engagement in gross misconduct, which the Board determines in
good faith is detrimental to the Company; provided that no termination for Cause
shall occur unless the Executive: (i) has been provided with notice of the
Company’s intention to terminate the Executive for Cause, and (ii) has had at
least 30 days to cure or correct his behavior, to the extent curable;
 
(c) Executive’s failure or refusal to comply in all material respects with (i)
the Company’s Employee Invention Assignment, Confidentiality and Arbitration
Agreement, (ii) the Company’s insider trading policy, or (iii) any other
policies of the Company, where such failure or refusal to comply would be
detrimental to the Company; provided that no termination for Cause shall occur
unless the Executive: (i) has been provided with notice of the Company’s
intention to terminate the Executive for Cause, and (ii) has had at least 30
days to cure or correct his behavior if such behavior is curable;
 
 

 
3

--------------------------------------------------------------------------------

 

 
(d) Executive’s conviction of, or a plea of no contest to, a felony or crime
involving moral turpitude or commission of a fraud which the Board in good faith
believes would reflect adversely on the Company; or
 
(e) Executive’s unreasonable or bad-faith failure or refusal to cooperate with
the Company in any investigation or formal proceeding initiated by the Board in
good faith.
 
4.4 “Change of Control” means:
 
(a) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other than a
trustee or other fiduciary holding securities of the Company under an employee
benefit plan of the Company, becomes the “beneficial owner” (as defined in Rule
13d-3 promulgated under the Exchange Act), directly or indirectly, of securities
of the Company representing fifty (50%) percent or more of (A) the outstanding
shares of common stock of the Company or (B) the combined voting power of the
Company’s outstanding securities;
 
(b) the consummation of a merger or consolidation, or series of related
transactions, which results in the voting securities of the Company outstanding
immediately prior thereto failing to continue to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity), directly or indirectly, at least fifty (50%) percent of the combined
voting power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger, consolidation or series of related
transactions;
 
(c) the sale or disposition of all or substantially all of the Company’s assets
(or consummation of any transaction, or series of related transactions, having
similar effect); or
 
(d) the dissolution or liquidation of the Company.
 
4.5 “Company” shall mean Silicon Image, Inc., a Delaware company and, following
a Change of Control, any Successor.
 
4.6 “Equity Award” shall mean any option, restricted stock award, restricted
stock unit award, stock appreciation right or other equity award to acquire
shares of the Company’s common stock granted or issued to the Executive.
 
4.7 “Good Reason” means the occurrence of any of the following conditions,
without the Executive’s written consent:
 
(a) assignment to the Executive of authorities, responsibilities or duties that
are materially less than the authorities, responsibilities or duties which the
Executive occupied immediately preceding the Change of Control;
 
(b) a material change in the position to whom Executive is to report from the
position to whom Executive reports immediately preceding the Change of Control;
 
(c) a reduction in the Executive’s Base Salary or a material reduction in the
Executive’s target bonus opportunity from the Executive’s Base Salary or target
bonus opportunity immediately preceding the Change of Control (other than an
equivalent percentage reduction in annual base salaries and target bonus
opportunities that applies to employees similarly situated to the Executive); or
 
 

 
4

--------------------------------------------------------------------------------

 


 
(d) the Company requiring the Executive to be based at any office or location
more than 50 miles from the office where the Executive was based immediately
preceding the Change of Control.
 
4.8 “Permanent Disability” means “disability” as defined in Section 409A and
Treasury Regulations promulgated thereunder:
 
4.9 “Successor” means the Company as defined above and any successor to or
assignee of substantially all of its business and/or assets whether or not as
part of a Change of Control.
 
4.10 “Termination Date” means the effective date of an Executive’s “separation
from service” (as defined in Section 409A and Treasury Regulations promulgated
thereunder).
 
4.11 “Termination Upon Change of Control” means any termination of the
employment of the Executive by the Company without Cause or any resignation by
the Executive for Good Reason during the period commencing three (3) months
prior to the completion of a Change in Control and ending on the date which is
twelve (12) months following the completion of the Change of Control.  In the
event of the resignation of the Executive for Good Reason, the Executive must
provide the Company with notice of the existence of Good Reason within ninety
(90) days of the existence of such Good Reason and with a thirty (30) day
opportunity to cure and if not cured within such thirty (30) day period,
terminate employment within five (5) days of the earlier of expiration of such
cure period or notification by the Company that no such cure will
occur.  Notwithstanding the foregoing, the term “Termination Upon Change of
Control” shall not include any termination of the employment of the Executive
(1) by the Company for Cause; (2) by the Company as a result of the Permanent
Disability of the Executive; (3) as a result of the death of the Executive; or
(4) as a result of the voluntary termination of employment by the Executive for
reasons other than Good Reason.
 
5. RELEASE OF CLAIMS
 
Executive’s receipt of payments and benefits under this Agreement is conditioned
upon the delivery and non-revocation by Executive of a signed Termination
Release Agreement in substantially the form attached hereto as Exhibit A,
provided, however, that the Executive shall not be required to release any
rights the Executive may have to be indemnified by the Company pursuant to
applicable law, contract or otherwise, and provided further such release is
delivered and effective within sixty (60) days of the termination date.
 
6. EXCLUSIVE REMEDY
 
The Executive shall be entitled to no other termination, severance or change of
control compensation, benefits, or other payments from the Company as a result
of any Termination Upon a Change of Control with respect to which the payments
and/or benefits described in Section 2 have been provided to the Executive,
except as expressly set forth in this Agreement.
 
7. CONFLICT IN BENEFITS; NONCUMULATION OF BENEFITS
 
7.1 No Limitation of Regular Benefit Plans.  Except as provided in Section 7.2
below, this Agreement is not intended to and shall not affect, limit or
terminate any plans, programs or arrangements of the Company that are regularly
made available to a significant number of employees or officers of the Company,
including without limitation the Company’s equity incentive plans.
 
 

 
5

--------------------------------------------------------------------------------

 


 
7.2 Noncumulation of Benefits.  The Executive may not cumulate cash severance
payments, acceleration of Equity Award vesting or other termination benefits
under both this Agreement, any other written agreement with the Company and/or
another plan or policy of the Company.  If the Executive has any other binding
written agreement or other binding arrangement with the Company that provides
that upon a Change of Control or termination of employment the Executive shall
receive Change of Control, termination, severance or similar benefits, then
Executive hereby waives Executive’s rights to such other benefits to the extent
that the payments and/or benefits described in Section 2 have been provided to
the Executive.
 
8. PROPRIETARY AND CONFIDENTIAL INFORMATION
 
Executive’s receipt of the payments and benefits described in this Agreement are
conditioned upon the Executive’s acknowledgment of Executive’s continuing
obligation under, and Executive’s agreement to abide by the terms and conditions
of, the Company’s Confidentiality and/or Proprietary Rights Agreement between
the Executive and the Company.  Accordingly, during the term of this Agreement
and following any Termination Upon Change of Control, Executive agrees to
continue to abide by the terms and conditions of the Company’s Confidentiality
and/or Proprietary Rights Agreement between the Executive and the Company.
 
9. NON-SOLICITATION
 
During employment with the Company and for a period of one (1) year after the
Executive’s termination of employment, including but not limited to a
Termination Upon Change of Control, the Executive will not, without the written
consent of the Company, directly or indirectly solicit any employee or
consultant of the Company for Executive’s own benefit or for the benefit of any
other person or entity, nor will Executive encourage or assist others to do so.
 
10. CONTINUATION OF BENEFITS; TRANSITION SERVICES
 
If the Company and/or Successor provides the payments and/or benefits described
in Section 2 of the Agreement, and the Company and/or Successor request that
Executive provide transition services following the Change of Control, then for
sixty (60) days after the Executive’s Termination Upon Change of Control, to the
maximum extent enforceable by law and to the extent that such transition
services do not conflict with duties to any subsequent employer, the Executive
will provide reasonable transition services as requested by the Company and/or
Successor.
 
11. ARBITRATION
 
11.1 Disputes Subject to Arbitration.  Any claim, dispute or controversy arising
out of this Agreement, the interpretation, validity or enforceability of this
Agreement or the alleged breach thereof shall be submitted by the parties to
binding arbitration by a sole arbitrator under the rules of the American
Arbitration Association; provided, however, that (1) the arbitrator shall have
no authority to make any ruling or judgment that would confer any rights with
respect to the trade secrets, confidential and proprietary information or other
intellectual property of the Company upon the Executive or any third party; and
(2) this arbitration provision shall not preclude the Company from seeking legal
and equitable relief from any court having jurisdiction with respect to any
disputes or claims relating to or arising out of the misuse or misappropriation
of the Company’s intellectual property.  Judgment may be entered on the award of
the arbitrator in any court having jurisdiction.
 
11.2 Site of Arbitration.  The site of the arbitration proceeding shall be in
Santa Clara County, California.
 
 

 
6

--------------------------------------------------------------------------------

 

 
12. NOTICES
 
For purposes of this Agreement, notices and all other communications provided
for in the Agreement shall be in writing and shall be deemed to have been duly
given when delivered or mailed return receipt requested as follows:
 
If to the Company:
 
Silicon Image, Inc.
1140 East Arques Ave.
Sunnyvale, CA 94085
Attn: General Counsel
 
and, if to the Executive, at the address indicated below or such other address
specified by the Executive in writing to the Company.  Either party may provide
the other with notices of change of address, which shall be effective upon
receipt.
 
13. MISCELLANEOUS PROVISIONS
 
13.1 Heirs and Representatives of the Executive; Successors and Assigns of the
Company.  This Agreement shall be binding upon and shall inure to the benefit of
and be enforceable by the Executive’s personal and legal representatives,
executors, administrators, successors, heirs, distributees, devises and
legatees.  This Agreement shall be binding upon and inure to the benefit of and
be enforceable by the successors and assigns of the Company.
 
13.2 No Assignment of Rights.  The interest of the Executive in this Agreement
or in any distribution to be made under this Agreement may not be assigned,
pledged, alienated, anticipated, or otherwise encumbered (either at law or in
equity) and shall not be subject to attachment, bankruptcy, garnishment, levy,
execution, or other legal or equitable process.  Any act in violation of this
Section 13.2 shall be void.
 
13.3 Amendment; Waiver.  No provision of this Agreement shall be modified,
amended, waived or discharged unless the modification, amendment, waiver or
discharge is agreed to in writing and signed by the Executive and by an
authorized officer of the Company (other than the Executive).  No waiver by
either party of any breach of, or of compliance with, any condition or provision
of this Agreement by the other party shall be considered a waiver of any other
condition or provision or of the same condition or provision at another time.
 
13.4 Entire Agreement.  This Agreement represents the entire agreement and
understanding between the parties as to the subject matter herein (whether oral
or written and whether express or implied) and expressly supersedes any existing
agreement or understanding providing for any change control, severance,
termination or similar benefits by and between the Executive and the Company.
 
 

 
7

--------------------------------------------------------------------------------

 


 
13.5 Withholding Taxes; 409A.  To the extent (a) any payments or benefits to
which Executive becomes entitled under this Agreement, or under any agreement or
plan referenced herein, in connection with Executive’s termination of employment
with the Company constitute deferred compensation subject to Section 409A of the
Code and (b) Executive is deemed at the time of such termination of employment
to be a “specified employee” under Section 409A of the Code, then such payments
shall not be made or commence until the earliest of (i) the expiration of the
six (6)-month period measured from the date of Executive’s “separation from
service” (as such term is at the time defined in Treasury Regulations under
Section 409A of the Code) from the Company; or (ii) the date of Executive’s
death following such separation from service; provided, however, that such
deferral shall only be effected to the extent required to avoid adverse tax
treatment to Executive, including (without limitation) the additional twenty
percent (20%) tax for which Executive would otherwise be liable under Section
409A(a)(1)(B) of the Code in the absence of such deferral.  Upon the expiration
of the applicable deferral period, any payments which would have otherwise been
made during that period (whether in a single sum or in installments) in the
absence of this paragraph shall be paid to Executive or Executive’s beneficiary
in one lump sum (without interest).  Any termination of Executive’s employment
is intended to constitute a “separation from service” and will be determined
consistent with the rules relating to a “separation from service” as such term
is defined in Treasury Regulation Section 1.409A-1.  It is intended that each
installment of the payments provided hereunder constitute separate “payments”
for purposes of Treasury Regulation Section 1.409A-2(b)(2)(i).  It is further
intended that payments hereunder satisfy, to the greatest extent possible, the
exemption from the application of Section 409A of the Code (and any state law of
similar effect) provided under Treasury Regulation Section 1.409A-1(b)(4) (as a
“short-term deferral”).  To the extent that any provision of this Agreement is
ambiguous as to its compliance with Section 409A of the Code, the provision will
be read in such a manner so that all payments hereunder comply with Section 409A
of the Code.  Except as otherwise expressly provided herein, to the extent any
expense reimbursement or the provision of any in-kind benefit under this
Agreement is determined to be subject to Section 409A of the Code, the amount of
any such expenses eligible for reimbursement, or the provision of any in-kind
benefit, in one calendar year shall not affect the expenses eligible for
reimbursement in any other taxable year (except for any lifetime or other
aggregate limitation applicable to medical expenses), in no event shall any
expenses be reimbursed after the last day of the calendar year following the
calendar year in which you incurred such expenses, and in no event shall any
right to reimbursement or the provision of any in-kind benefit be subject to
liquidation or exchange for another benefit.
 
13.6 Severability.  The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.
 
13.7 Choice of Law.  The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the State of California,
without regard to where the Executive has his residence or principal office or
where he performs his duties hereunder.
 
13.8 Term of Agreement.  The term of this Agreement shall commence on the
Effective Date and continue until February 7, 2014, provided, however, that,
notwithstanding the foregoing, if a Change of Control is consummated, prior to
such date, the term of this Agreement shall continue until the later of (a) the
date which is twelve (12) months following the consummation of the Change of
Control and (b) such time as all of the obligations of the parties hereto with
respect to this Agreement have been satisfied.
 
 

 
8

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.
 

 
EXECUTIVE
             
[NAME]
             
Address:
                     
SILICON IMAGE, INC.
         
By:
             
Title:
           

                               
 
 
 
9

--------------------------------------------------------------------------------

 

 
EXHIBIT A
 
TERMINATION RELEASE AGREEMENT
 
As required by the Change of Control Retention Agreement, dated
_________________, 20__, between you and Silicon Image, Inc., a Delaware
corporation (the “Change of Control Retention Agreement”) to which this
Termination Release Agreement (the “Agreement”) is attached as Exhibit A, this
Agreement sets forth below your waiver and release of claims in favor of Silicon
Image, Inc., and its officers, directors, employees, agents, representatives,
subsidiaries, divisions, affiliated companies, successors, and assigns
(collectively, the “Company”) in exchange for the consideration provided for
under the terms of the Change of Control Retention Agreement.
 
1.           General Release and Waiver of Claims.
 
(a)           The payments set forth in the Change of Control Retention
Agreement fully satisfy any and all accrued salary, vacation pay, bonus and
commission pay, stock-based compensation, profit sharing, termination benefits
or other compensation to which you may be entitled by virtue of your employment
with the Company or your termination of employment.  You acknowledge that you
have no claims and have not filed any claims against the Company based on your
employment with or the separation of your employment with the Company.
 
(b)           To the fullest extent permitted by law, you hereby release and
forever discharge the Company, its successors, subsidiaries and affiliates,
directors, shareholders, current and former officers, agents and employees (all
of whom are collectively referred to as “Releasees”) from any and all existing
claims, demands, causes of action, damages and liabilities, known or unknown,
that you ever had, now have or may claim to have had arising out of or relating
in any way to your employment or non-employment with the Company through the
Effective Date of this Agreement (as defined in Section 11), including, without
limitation, claims based on any oral, written or implied employment agreement,
claims for wages, bonuses, commissions, stock-based compensation, expense
reimbursement, and any claims that the terms of your employment with the
Company, or the circumstances of your separation, were wrongful, in breach of
any obligation of the Company or in violation of any of your rights,
contractual, statutory or otherwise.  Each of the Releasees is intended to be a
third party beneficiary of this General Release and Waiver of Claims.
 
(i)           Release of Statutory and Common Law Claims.  Such rights include,
but are not limited to, your rights under the following federal and state
statutes: the Employee Retirement Income Security Act (ERISA) (regarding
employee benefits); the Occupational Safety and Health Act (safety matters); the
Family and Medical Leave Act of 1993; the Worker Adjustment and Retraining Act
(WARN) (notification requirements for employers who are curtailing or closing an
operation) and common law; tort; wrongful discharge; public policy; workers’
compensation retaliation; tortious interference with contractual relations,
misrepresentation, fraud, loss of consortium; slander, libel, defamation,
intentional or negligent infliction of emotional distress; claims for wages,
bonuses, commissions, stock-based compensation or fringe benefits; vacation pay;
sick pay; insurance reimbursement, medical expenses, and the like.
 
(ii)           Release of Discrimination Claims.  You understand that various
federal, state and local laws prohibit age, sex, race, disability, benefits,
pension, health and other forms of discrimination, harassment and retaliation,
and that these laws can be enforced through the U.S.  Equal Employment
Opportunity Commission, the National Labor Relations Board, the Department of
Labor, and similar state and local agencies and federal and state courts.  You
understand that if you believe your treatment by the Company violated any laws,
you have the right to consult with these agencies and to file a charge with
them.  Instead, you have decided voluntarily to enter into this Agreement,
release the claims and waive the right to recover any amounts to which you may
have been entitled under such laws, including but not limited to, any claims you
may have based on age or under the Age Discrimination in Employment Act of 1967
(ADEA; 29 U.S.C. Section 621 et. seq.) (age); the Older Workers Benefit
Protection Act (OWBPA) (age); Title VII of the Civil Rights Act of 1964 (race,
color, religion, national origin or sex); the 1991 Civil Rights Act; the
Vocational Rehabilitation Act of 1973 (disability); The Americans with
Disabilities Act of 1990 (disability); 42 U.S.C. Section 1981, 1986 and 1988
(race); the Equal Pay Act of 1963 (prohibits pay differentials based on sex);
the Immigration Reform and Control Act of 1986; Executive Order 11246 (race,
color, religion, sex or national origin); Executive Order 11141 (age); Vietnam
Era Veterans Readjustment Assistance Act of 1974 (Vietnam era veterans and
disabled veterans); and California state statutes and local laws of similar
effect.
 
 

 
1

--------------------------------------------------------------------------------

 


 
(iii)           Releasees and you do not intend to release claims which you may
not release as a matter of law (including, but not limited to, indemnification
claims under applicable law).  To the fullest extent permitted by law, any
dispute regarding the scope of this general release shall be determined by an
arbitrator under the procedures set forth below.
 
2.           Waiver of Unknown Claims.  You expressly waive any benefits of
Section 1542 of the Civil Code of the State of California (and any other laws of
similar effect), which provides:
 
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”
 
3.           Covenant Not to Sue.
 
(a)           To the fullest extent permitted by law, you agree that you will
not now or at any time in the future pursue any charge, claim, or action of any
kind, nature and character whatsoever against any of the Releasees, or cause or
knowingly permit any such charge, claim or action to be pursued, in any federal,
state or municipal court, administrative agency, arbitral forum, or other
tribunal, arising out of any of the matters covered by paragraphs 1 and 2 above.
 
(b)           You further agree that you will not pursue, join, participate,
encourage, or directly or indirectly assist in the pursuit of any legal claims
against the Releasees, whether the claims are brought on your own behalf or on
behalf of any other person or entity.
 
(c)           Nothing herein prohibits you from: (1) providing truthful
testimony in response to a subpoena or other compulsory legal process, and/or
(2) filing a charge or complaint with a government agency such as the Equal
Employment Opportunity Commission, the National Labor Relations Board or
applicable state anti-discrimination agency.
 
4.           Arbitration of Disputes.  Except for claims for injunctive relief
arising out of a breach of the Confidentiality Agreement, you and the Company
agree to submit to mandatory binding arbitration any future disputes between you
and the Company, including any claim arising out of or relating to this
Agreement.  By signing below, you and the Company waive any rights you and the
Company may have to trial by jury of any such claims.  You agree that the
American Arbitration Association will administer any such arbitration(s) under
its National Rules for the Resolution of Employment Disputes, with
administrative and arbitrator’s fees to be borne by the Company.  The arbitrator
shall issue a written arbitration decision stating his or her essential findings
and conclusions upon which the award is based.  A party’s right to review of the
decision is limited to the grounds provided under applicable law.  The parties
agree that the arbitration award shall be enforceable in any court having
jurisdiction to enforce this Agreement.  This Agreement does not extend or waive
any statutes of limitations or other provisions of law that specify the time
within which a claim must be brought.  Notwithstanding the foregoing, each party
retains the right to seek preliminary injunctive relief in a court of competent
jurisdiction to preserve the status quo or prevent irreparable injury before a
matter can be heard in arbitration.
 
5.           Review of Agreement.  You may take up to twenty-one (21) days from
the date you receive this Agreement, to consider whether to sign this
Agreement.  By signing below, you affirm that you were advised to consult with
an attorney before signing this Agreement and were given ample opportunity to do
so.  You understand that this Agreement will not become effective until you
return the original of this Agreement, properly signed by you, to the Company,
Attention: [CONTACT], and after expiration of the revocation period without
revocation by you.
 
 

 
2

--------------------------------------------------------------------------------

 

 
6.           Revocation of Agreement.  You acknowledge and understand that you
may revoke this Agreement by faxing a written notice of revocation to [CONTACT]
at [NUMBER] any time up to seven (7) days after you sign it.  After the
revocation period has passed, however, you may no longer revoke your Agreement.
 
7.           Entire Agreement.  This Agreement and the Change of Control
Retention Agreement are the entire agreement between you and the Company with
respect to the subject matter herein and supersede all prior negotiations and
agreements, whether written or oral, relating to this subject matter.  You
acknowledge that neither the Company nor its agents or attorneys, made any
promise or representation, express or implied, written or oral, not contained in
this Agreement to induce you to execute this Agreement.  You acknowledge that
you have signed this Agreement voluntarily and without coercion, relying only on
such promises, representations and warranties as are contained in this document
and understand that you do not waive any right or claim that may arise after the
date this Agreement becomes effective.
 
8.           Modification.  By signing below, you acknowledge your understanding
that this Agreement may not be altered, amended, modified, or otherwise changed
in any respect except by another written agreement that specifically refers to
this Agreement, executed by your and the Company’s authorized representatives.
 
9.           Governing Law.  This Agreement is governed by, and is to be
interpreted according to, the laws of the State of California.
 
10.           Savings and Severability Clause.  Should any court, arbitrator or
government agency of competent jurisdiction declare or determine any of the
provisions of this Agreement to be illegal, invalid or unenforceable, the
remaining parts, terms or provisions shall not be affected thereby and shall
remain legal, valid and enforceable.  Further, if a court, arbitrator or agency
concludes that any claim under paragraph 1 above may not be released as a matter
of law, the General Release in paragraph 1 and the Waiver Of Unknown Claims in
paragraph 2 shall otherwise remain effective as to any and all other claims.
 
11.           Effective Date.  The effective date of this Agreement shall be the
eighth day following the date this Agreement was signed, without having been
revoked within seven (7) days thereafter, by you.
 
PLEASE SIGN THIS AGREEMENT NO EARLIER THAN YOUR TERMINATION DATE (AS DEFINED IN
THE CHANGE OF CONTROL RETENTION AGREEMENT) AND RETURN IT TO SHERRY WHITELEY AT
THE ADDRESS ABOVE.
 
PLEASE REVIEW CAREFULLY.  THIS AGREEMENT CONTAINS A RELEASE OF KNOWN AND UNKNOWN
CLAIMS.
 
REVIEWED, UNDERSTOOD AND AGREED:
 

   
Date:
   
[EXECUTIVE]
       


DO NOT SIGN PRIOR TO THE TERMINATION DATE
 
 

 
3

--------------------------------------------------------------------------------

 
